Citation Nr: 0710957	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder, to include as secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, Veteran's Father-in-Law



ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to June 
1994.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

At a hearing before the Board in October 2006, the veteran 
raised the issue of whether new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for a right shoulder disorder.  This issue has not 
been developed for appellate review, and is therefore 
referred to the RO for appropriate disposition. 

The issue of entitlement to service connection for a right 
hip disorder, to include as secondary to a service-connected 
right knee disability, is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In August 2004, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for hypertension.

2.  The veteran has a current diagnosis of post-traumatic 
stress disorder (PTSD) that is associated with a reported 
stressor which has been verified to have occurred during his 
period of active military service.

3.  A February 1995 rating decision denied the veteran's 
claim of entitlement to service connection for a right hip 
disorder.

4.  Evidence associated with the claims file since the 
February 1995 rating decision was not of record at the time 
of the February 1995 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for a right hip disorder, 
to include as secondary to a service-connected right knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for hypertension, have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2006).

3.  The February 1995 rating decision was the last final 
decision of the claim of entitlement to service connection 
for a right hip disorder.  38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received since the February 1995 rating 
decision is new and material, and the claim of entitlement to 
service connection for a right hip disorder, to include as 
secondary to a service-connected right knee disability, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

In February 2003, the veteran filed a claim for service 
connection for hypertension.  By a rating decision dated in 
August 2003, the issue of service connection for hypertension 
was denied.  The veteran perfected an appeal to this issue in 
June 2004.  In a letter received in August 2004, the veteran 
stated that he wished to withdraw the issue of service 
connection for hypertension.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to 
service connection for hypertension.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the issue of entitlement to 
service connection for hypertension.  As such, the Board 
finds that the veteran has withdrawn his claim as to this 
issue, and accordingly, the Board does not have jurisdiction 
to review the appeal as to the issue of entitlement to 
service connection for hypertension, and it is dismissed.

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issues involving the veteran's 
claim to reopen a claim of entitlement to service connection 
for a right hip disorder and service connection for PTSD as 
the Board is taking action favorable to the veteran by 
granting service connection for PTSD and reopening the claim 
of entitlement to service connection for a right hip 
disorder.  As such, this decision poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of PTSD.

A July 1998 VA outpatient medical report stated that the 
veteran served in the Persian Gulf War.  The report stated 
that a "SCUD missile landed close to him [and] made a 'large 
crater.'  Ever since then, he has been afraid [of] loud 
noises, thunderstorms, etc.  The other night, he pushed his 
wife out of the bed!"  The veteran reported that he had 
become more irritable and angry.  He reported having 
nightmares 3 times a week and kicked and slapped his wife 
while asleep.  The veteran described his mood as "not 
happy."

On observation, the veteran was anxious, tense, and restless.  
He reported flashbacks to the Gulf War and was startled by 
loud noise.  The veteran denied suicidal or homicidal 
ideation.  He had fair insight and poor concentration.  The 
veteran's affect was angry and anxious, and his mood was 
anxious.  The assessment was PTSD.  The medical evidence of 
record shows that PTSD has been consistently diagnosed since 
July 1998.

In this case, however, no objective evidence exists to 
establish that the veteran "engaged in combat with the 
enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The 
veteran's service records indicate that he served in the 
Southwest Asia theatre of operations.  His military 
decorations include the National Defense Service Medal, the 
Navy Achievement Medal, the Southwest Asia Service Medal with 
2 stars, and the Kuwait Liberation Medal.  There are no 
references, however, to combat in the veteran's service 
personnel records.  He did not earn any decorations, medals, 
badges, ribbons, or awards indicative of participation in 
combat.  For these reasons, the Board concludes that the 
veteran's service personnel 


records do not indicate that he "engaged in combat" with 
the enemy.  Accordingly, the veteran's service records or 
other corroborative evidence must substantiate or verify the 
veteran's claimed stressors.

In the June 2004 Appeal to the Board, the veteran stated that 
he served with the Marine Fighter Attack Squadron (VMFA-451) 
in Bahrain from August 1990 to April 1991.  He stated that 
while in Bahrain, he often "stood many shifts of security" 
for the airfield and the military base.  He stated that at 
approximately midnight on February 22, 1991, he was on 
security duty when he saw a light in the sky.  He stated that 
the light turned out to be an incoming SCUD missile which was 
eventually intercepted by a Patriot.  The veteran described 
the event as follows:

When the Patriot missile hit the [SCUD] 
there was a loud boom, everything went 
quiet and time appeared to stop for a 
couple moments.  Then the sound of the 
missiles exploding was the next sound I 
remember hearing.  The Patriot missile 
and the [SCUD] appeared to meet right 
over our position.

The concussion from the force of the 
missiles meeting throws me, the 
[Corporal], and [Lance Corporal] to the 
ground.  From the ground I was able to 
see objects falling from the sky.  The 
objects were a bright red in color and 
appeared to be burning as they fell from 
the sky.

The warhead from the [SCUD] hit the 
ground lighting up the area as it 
exploded.  It was a bright flash of 
light.  The warhead exploded 
approximately 100 yards from our 
position.  The explosion caused rocks and 
debris to be thrown into the air around 
us and the [H]umvee.

[The Lance Corporal] was hit in the 
forehead by debris and suffered a 
laceration.  I dressed his laceration 
with a battle dressing to stop the 
bleeding.  I remember thinking that we 
all could have been hurt worse and I felt 
bad that the [Lance Corporal] had gotten 
hurt while on my watch.

In the transcript of an August 2004 hearing before the RO, 
the veteran stated that he had not known the precise date of 
the SCUD attack until he had found the information on the 
internet.  The veteran subsequently submitted a copy of a 
page from an Information Paper entitled "Iraq's Scud 
Ballistic Missiles."  The Information Paper stated that on 
February 22, 1991, at 2:31 a.m., 3 Iraqi SCUD missiles were 
reported over Bahrain.  The report stated "First time 
targeted.  Patriot battery on Bahrain engaged one Scud and 
debris was found.  Other two Scuds were out of defended 
area."

The Information Paper in question was written by the Special 
Assistant for Gulf War Illnesses of the Department of 
Defense.  It was published on July 27, 2000, and is posted on 
a Federal military website for the Office of the Special 
Assistant for Gulf War Illnesses, located at 
http://www.gulflink.osd.mil/ (GulfLINK).  Accordingly the 
Board finds that the Information Paper is credible 
information that verifies that a SCUD missile attack took 
place over Bahrain on February 22, 1991 and that debris was 
scattered over the ground.  Accordingly, the Board will 
consider the veteran's stressor to be verified if it is 
determined that he was in Bahrain on February 22, 1991.

The RO requested a copy the veteran's service personnel 
records that showed his unit of assignment and dates of 
assignment.  Microfiche copies of the veteran's service 
personnel records were received by the RO in March 2003.  The 
Board notes that review of the microfiche shows that they do 
not contain any information about the veteran's location or 
unit of assignment on February 22, 1991.  However, the 
veteran stated that at the time he was assigned to VMFA-451.  
This is 


substantiated by a copy of a recommendation for the Navy 
Achievement Medal which stated that the veteran served as the 
"Powerplants Quality Assurance Representative for the 
Quality Assurance/Analysis Division of Marine Fighter Attack 
Squadron 451."  The recommendation stated that the veteran 
joined VMFA-451 in April 1990 and served with the unit in the 
Southwest Asia theatre of operations.  This is substantiated 
by a service medical record dated February 23, 1991 which was 
prefaced "Operation Desert Shield, VMFA-451, FPO NY, 
09503-0708."  The Board notes that this medical record shows 
that the veteran was serving with VMFA-451 on the day after 
the claimed stressor occurred.  Accordingly, the Board finds 
that the preponderance of the evidence indicated that the 
veteran was serving in VMFA-451 on February 22, 1991 and 
there is no evidence of record to indicate that he was absent 
from his unit at that time.

An official unclassified "Command Chronology" report from 
VMFA-451 
for the period January 1, 1991 to January 31, 1991, stated 
that "VMFA-451 continued its deployment to the Shaikh Isa 
air facility on the southern 
tip of Bahrain."  The Board notes that this official report 
is also located at the official Federal military website 
GulfLINK, specifically located at 
http://www.gulflink.osd.mil/declassdocs/marines/19961211/1210
96_sep96_decls6_0002.html.  Moreover, an official U.S. Navy 
website confirmed that VMFA-451 served at the Shaikh Isa air 
facility on the southern tip of Bahrain.  See 
http://www.history.navy.mil/nan/backissues/1990s/1997/mj97/as
coop.pdf.  While the RO has not had the opportunity to review 
this evidence, given the Board's favorable disposition of the 
matter on appeal, the veteran is not prejudiced by 
consideration of this evidence, in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Accordingly, 
the Board finds that the preponderance of the evidence 
indicates that VMFA-451 was located in Bahrain on February 
22, 1991, when the verified SCUD missile attack occurred.  As 
such, the Board finds that the veteran has a current 
diagnosis of PTSD that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.  See 38 C.F.R. § 3.304(f); see also 
Pentacost v. Principi, 16 Vet App 124 (2002).  Accordingly, 
service connection for PTSD is warranted.

New and Material Evidence for a Right Hip Disorder

An unappealed rating decision in February 1995 denied the 
veteran's claim of entitlement to service connection for a 
right hip disorder on the basis that the veteran's diagnosis 
was "resolved" and the disorder was not shown to be 
incurred in service.  The relevant evidence of record at the 
time of the February 1995 rating decision consisted of the 
veteran's service medical records and a December 1994 VA 
general medical examination report.
 
The veteran did not file a notice of disagreement after the 
February 1995 rating decision.  Therefore, the February 1995 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In November 2004, a claim to reopen the issue of entitlement 
to service connection for a right hip disorder was received 
and the veteran also requested that the disorder be 
considered as secondary to a right knee disability.  The 
Board notes that service connection has previously been 
established for a right knee disability.  The relevant 
evidence of record received since the February 1995 rating 
decision includes a December 1997 VA outpatient medical 
report, the transcript of an August 2004 hearing before the 
RO, a September 2005 letter from a private physician, and the 
transcript of an October 2006 hearing before the Board.

All of the evidence received since the February 1995 rating 
decision is "new" in that it was not of record at the time 
of the February 1995 decision.  The September 2005 letter 
from a private physician stated that the veteran's right hip 
disorder occurred after a "knee arthroscopy in the late 
1990's, and he related the hip problems pretty close to the 
time that the knee arthroscopy was complete."  The letter 
also stated that the veteran was being followed for a "hip 
labral tear."  Accordingly, this letter provides evidence 
that the veteran has a current diagnosis of a right hip 
disorder, something that was not shown at the time of the 
February 1995 rating decision.  In addition, it provides 
evidence that the veteran's right hip disorder is related to 
his service-connected right knee disorder, something that was 
not shown at the time of the February 1995 rating decision, 
and had also not been previously adjudicated.  As such, the 
Board finds that the September 2005 letter from a private 
physician relates to an unestablished fact necessary to 
substantiate the veteran's claim of entitlement to service 
connection for a right hip disorder, to include as secondary 
to a service-connected right knee disability and raises a 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim of 
entitlement to service connection for a right hip disorder, 
to include as secondary to a service-connected right knee 
disability, is reopened.


ORDER

The claim of entitlement to service connection for 
hypertension is dismissed.

Service connection for PTSD is granted.

The claim of entitlement to service connection for a right 
hip disorder, to include as secondary to a service-connected 
right knee disability, is reopened; to this extent the appeal 
is allowed.




	(CONTINUED ON NEXT PAGE)


REMAND

The record shows that the veteran is service-connected for a 
right knee disorder and a currently diagnosed right hip 
disorder.  Additionally, a private medical record suggests 
that the right hip disorder may be associated with the 
service-connected right knee disorder.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, the applicable regulations provide 
that a medical examination should be scheduled in order to 
determine whether the veteran's currently diagnosed right hip 
disorder is related to his military service or is proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for entitlement 
to service connection for a right hip 
disorder, to include competent evidence 
that provides a relationship between his 
current right hip disorder and his period 
of active military service, as well as 
his service-connected right knee 
disorder.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  

2.  The veteran must be afforded a VA 
examination to ascertain the etiology of 
any right hip disorder found.  The claims 
file must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
right hip disorder found is related to 
the veteran's period of military service 
or to a service-connected disability, to 
specifically include a right knee 
disability.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


